Exhibit 13.1 Officer Certifications Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Empresa Distribuidora y Comercializadora Norte S.A., a sociedad anónima organized under the laws of Argentina (the “Company”), does hereby certify to such officer’s knowledge that: The Annual Report on Form20-F for the year ended December31, 2012 (the “Form 20-F”) of the Company fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 20-F fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 30, 2013. /s/ Edgardo Alberto Volosin Name: Edgardo Alberto Volosin Title: Chief Executive Officer Date: April 30, 2013. /s/ Leandro Carlos Montero Name: Leandro Carlos Montero Title: Chief Financial Officer
